DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-15) in the reply filed on 10/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN105280744A in view of Richardson et al (WO 01/47006) and Wang et al (CN 103590099A).

With respect to Claim 1, CN105280744A discloses a method for the formation of graphene on a silicon substrate (Figure 1 and paragraph 8), the method comprising: i) providing a silicon wafer in a reaction chamber which is cleaned (paragraphs 13-14) ; ii) forming a silicon nitride layer (paragraph 15)  ; and iii) forming a graphene mono-layer or multiple layer structure on the silicon nitride layer (paragraph 16); wherein the method is performed sequentially. See Figure 1 and corresponding text and paragraphs 8-16.
CN105280744A does not disclose “having a growth surface which is free of native oxides”; “nitriding the growth surface with a nitrogen-containing gas with the wafer  at a temperature in excess of 800 degrees Celcius, to thereby form a silicon nitride layer” and that the “method is performed in-situ in the reaction chamber”.
Richardson et al is relied upon to disclose a method of forming a nitride layer on a silicon surface which comprises providing a growth surface which is free of native oxides; and nitriding the growth surface with a nitrogen-containing gas with the wafer  at a temperature in excess of 800 degrees Celcius, to thereby form a silicon nitride layer. See page 4, lines 5-15; page 9, lines 20-25; page 10, lines 15-25.
 Wang et al  is relied upon to disclose forming a graphene film on a wafer using an in-situ process in a reaction chamber. See the Abstract and paragraphs 7-16.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the nitriding process of Richardson et al in the process of CN105280744A, for its known benefit in the art of forming a silicon nitride layer. The use of a known process, nitriding, for its known benefit, forming a silicon nitride layer would have been prima facie obvious to one of ordinary skill in the art.
	Moreover, with respect to the limitation “method is performed in-situ in the reaction chamber”, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to perform the process of CN105280744A and Richardson et al in-situ and in a reaction chamber, as Wang et al disclose that processes for forming graphene on wafers are known in the art to be performed in-situ in a reaction chamber. In view of the cited references, the selection of where the processes are performed would be within the skill of one of ordinary skill in the art.
 
With respect to Claim 4, Richardson et al discloses wherein step (i) comprises: treating a silicon wafer with hydrofluoric acid to thereby remove native oxides from the growth surface, and introducing the silicon wafer into the reaction chamber. See page 14, lines 10-15 of Richardson et al. 
	With respect to Claim 5, Richardson et al discloses the nitrogen-containing gas consist of nitrogen gas, and, optionally, hydrogen gas. See page 4, lines 10-15 of Richardson et al.
	With respect to Claim 6, Richardson et al discloses wherein the nitrogen containing gas consist of nitrogen gas and hydrogen gas, and wherein the partial pressure of the hydrogen gas is less than 10 % of the total pressure. See page 4, lines 10-15 of Richardson et al. With respect to the partial pressure, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al. v Coe 57USPQ 136. In the present case, the determination of the relative partial pressure would be within the skill of one of ordinary skill in the art to optimize the nitriding reaction.
With respect to Claim 7, Richardson et al discloses wherein a pressure of the nitrogen containing gas in the reaction chamber is less than 900 mbar. See page 9, lines 20-25 of Richardson et al.

	With respect to Claim 8, Richardson et al discloses wherein the step of nitriding the growth surface comprises heating the wafer to a temperature of 1055 to 1190 degrees Celcius. See page 10, lines 15-25 of Richardson et al (1100 degrees).
	With respect to Claim 9,  CN105280744A discloses  wherein the silicon nitride layer has a thickness of from 1 to 500 nm. See paragraph 9 of CN105280744A.
	With respect to Claim 10, and the limitation “the thickness of the silicon substrate is from 50 to 1500 microns”, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al. v Coe 57USPQ 136. In the present case, the determination of the optimum thickness of the wafer would be within the skill of one of ordinary skill in the art, depending on the amount of support desired in the substrate wafer.
	With respect to Claim 11, Wang et al disclose the graphene mono-layer or multiple layer structure is intentionally doped. See paragraph 53 of Wang et al.
	With respect to Claim 12, and the limitation “the step of nitriding the growth surface is carried out for at least 60 minutes”, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al. v Coe 57USPQ 136. In the present case, the determination of the optimum time would be within the skill of one of ordinary skill in the art, depending on the amount of thickness desired.
	With respect to Claim 13, and the limitation wherein a surface roughness of the silicon nitride layer is less than 6.5 nm, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al. v Coe 57USPQ 136. In the present case, the determination of the optimum surface  roughness would be within the skill of one of ordinary skill in the art, to ensure consistent passivation from the silicon nitride layer. 

With respect to Claim 14, and the limitation “the growth surface of the silicon wafer is Si (100) or Si (111)”, CN105280744A discloses horizontal layers in Figure 1.
	With respect to Claim 15, the reaction chamber is an MOCVD reaction chamber. See the Abstract of Wang et al.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN105280744A in view of Richardson et al (WO 01/47006) and Wang et al (CN 103590099A) as applied to claims 1 and 4-15 above, and further in view of Hey et al ( EP 0637063).
	CN105280744A,  Richardson et al (WO 01/47006) and Wang et al (CN 103590099A) are relied upon as discussed above.
	However, none of the references disclose “heating the silicon wafer to a temperature in excess of 900 degrees Celcius; and contacting the growth surface with hydrogen gas to thereby remove native oxides from the growth surface”, and that the gas consists of hydrogen, as required by the Claims at hand.
	Hey et al discloses heating the silicon wafer to a temperature in excess of 900 degrees Celcius; and contacting the growth surface with hydrogen gas to thereby remove native oxides from the growth surface”, and that the gas consists of hydrogen. See page 3, lines 40-50.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the native oxide removing process of Hey et al in the process of CN105280744A, Richardson et al and Wang et al, for its known benefit in the art of removing native oxide. The use of a known process, for its known benefit, removing native oxides would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 2, wherein step i) comprises providing a silicon wafer in the reaction chamber; heating the silicon wafer to a temperature in excess of 900 degrees Celcius; and contacting the growth surface with hydrogen gas to thereby remove native oxides from the growth surface. See page 3, lines 40-50 of Hey et al.
	With respect to Claim 3, the hydrogen gas consists of hydrogen. See page 3, lines 40-50 of Hey et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 15, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812